IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-90,841-01


                           EX PARTE MARCUS WHITE, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. 20080D04787-409-1 IN THE 409TH DISTRICT COURT
                            FROM EL PASO COUNTY


         Per curiam. YEARY , J., filed a concurring opinion, in which SLAUGHTER , J., joined;
NEWELL, J., filed a concurring opinion, in which HERVEY , RICHARDSON , and WALKER ,
J.J., joined.

                                             ORDER

        A jury convicted Applicant of murder and assessed a seventy-year prison sentence. The

Eighth Court of Appeals affirmed the conviction. White v. State, No. 08-09-00269-CR (Tex.

App.—El Paso del. Oct. 12, 2011). Applicant, through habeas counsel, filed this application for a

writ of habeas corpus in the county of conviction, and the district clerk forwarded it to this Court.

See TEX . CODE CRIM . PROC. art. 11.07.

        Applicant raises claims of prosecutorial misconduct, actual innocence, and ineffective

assistance of trial counsel. There is no response from counsel in the record provided to this Court,

and there are no findings from the trial court. Applicant has alleged facts that, if true, might entitle
                                                                                                       2

him to relief. Strickland v. Washington, 466 U.S. 668 (1984). Accordingly, the record should be

developed. The trial court is the appropriate forum for findings of fact. TEX . CODE CRIM . PROC. art.

11.07, § 3(d).

        The trial court shall develop that habeas record and order trial counsel to respond to

Applicant’s claims of ineffective assistance by explaining counsels’ representation of Applicant,

including applicable strategy and tactical decisions. The trial court shall also develop the habeas

record concerning Applicant’s prosecutorial misconduct and actual innocence claims. In developing

the record, the trial court may use any means set out in Article 11.07, § 3(d).

        The trial court shall make findings of fact and conclusions of law regarding the claims

Applicant has raised. The trial court may make any other findings and conclusions that it deems

appropriate.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: April 15, 2020
Do not publish